Order filed, March 27, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00117-CV
                                 ____________

                     MEMC PASADENA, INC., Appellant

                                         V.

RIDDLE POWER, LLC AND TRIAD ELECTRIC AND CONTROLS, INC.,
                        Appellee


                    On Appeal from the 151st District Court
                             Harris County, Texas
                      Trial Court Cause No. 2008-11010


                                     ORDER

      The reporter’s record in this case was due March 11, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.
         We order Karen DeShetler, Delicia Struss, and Jessica Kim, the substitute
court reporters, to file the record in this appeal within 30 days of the date of this
order.

                                   PER CURIAM